Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This office action is in response to communication filed on 12/01/2021.
Claims 14-21, 27-35 are presented for examination.  


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/14/2021 is being considered by the examiner. 

Drawings
The drawings received on 9/01/2020 are accepted.

Specification
The specification filed on 9/01/2020 has been accepted.

Election/Restrictions
Applicant elected Group 1, claims 14-21, 27-35 without traverse. Non-elected claims 22-26 have been canceled. 
Claim Objections
Claim 15 is objected to because of the following informalities: Claim recites “sufficient to provide a provide quantity”.  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-21, 27-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 
Regarding claims 14-21, 27-35, under Step 2A, recites a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 
Under Step 2A (prong 1), and taking claims 14 , 27 as representative recite:
under control of a first network node associated with a first entity, receiving a scan request from a sending network node, the scan request being initiated by an initiator network node associated with an initiator entity; 
identifying one or more first obligations to which the first entity is a party; 
sending a scan request to one or more second network nodes associated with second entities that are a party to the identified one or more obligations; 
receiving a scan response from one or more second network nodes to which a scan request was sent, each scan response received from a second network node identifying one or more obligations of a second entity associated with that second network node; sending to the sending network node a scan response identifying the one or more first obligations and the one or more second obligations.  

	Under step 2A (prong 1), the limitations above recite an abstract idea because they recite certain methods of organizing human activity (see: 2019 PEG, p. 52). This is because the above limitations of claims 14, 27 recite the performance of commercial interactions including marketing activity, such settling transactions between entities. Accordingly, under step 2A (prong 1) claims recite an abstract idea because the claim recites limitations that fall within the “Certain methods of organizing human activity” grouping of abstract ideas (see again: 2019 PEG, p. 52). 
Under Step 2A (prong 2), viewed individually or as a whole the abstract idea is not integrated into a practical application. The Examiner acknowledges that representative claims 14, 27 do recite additional elements, including a computing system and network nodes. Although reciting additional elements, these elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as computers or computing networks). 
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
The additional elements of claims 15-21, 28-35 do not add anything further than when they are considered individually. 
In view of the above, under Step 2A (prong 2), claims 14-21, 27-35 do not integrate the recited exception into a practical application (see again: 2019 PEG). 

Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Returning to claims 14, 27 taken individually or as a whole the additional elements do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment. 
Furthermore, considering identifying, executing, sending receiving etc. as additional, the additional elements fail to provide significantly more also because the specified at a high level of generality, to the judicial exception. For example, the additional elements of claims 14, 27 utilize operations the courts have held to be well-understood, routine, and conventional (see: MPEP 2106.05(d)(II)), including at least:
receiving or transmitting data over a network
storing and retrieving information in memory
performing repetitive calculations
With specific reference to computing system, the Examiner reiterates that automation within claims stems primarily from “computing system” (e.g. see spec [0043-0045], “The computing systems may include a secure cryptoprocessor as part of a central processing unit for generating and securely storing keys and for encrypting and decrypting data using the keys. The TxN system may be described in the general context of computer- executable instructions, such as program modules and components, executed by one or more computers, processors, or other devices”).
Even considered as an ordered combination (as a whole), the additional elements of claims 15-21, 28-35 do not add anything further than when they are considered individually. 
In view of the above, claims 14-21, 27-35 do not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "sufficient" in claim 15 is a relative term which renders the claim indefinite.  The term "sufficient" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Double Patenting
	Claims 14-21, 27-35 of this application is patentably indistinct from claims 1-19 of Patent No. 10810546. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one 
	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
	Claims 14-21, 27-35 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-19 of prior U.S. Patent No. 10810546. This is a statutory double patenting rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claims 14-21, 27-35 are rejected under 35 U.S.C. 102a2 as being anticipated by Pessin et al. (U.S. Patent Publication No. 2020/0286174).

Regarding claim 14, Pessin teaches a method performed by one or more computing systems for identifying obligations of entities, each entity associated with a network node in a network, the method comprising: 
under control of a first network node associated with a first entity, receiving a scan request from a sending network node, the scan request being initiated by an initiator network node associated with an initiator entity; (Scan All Accounts for Updates”—whereby the program scans all the user's pre-registered accounts and provides real-time data related to each account to the user, [206].
identifying one or more first obligations to which the first entity is a party; (“Capital Asset Vector”, [209-212]
sending a scan request to one or more second network nodes associated with second entities that are a party to the identified one or more obligations; (remitting, receiving entity, [216-224, 238];
receiving a scan response from one or more second network nodes to which a scan request was sent, each scan response received from a second network node identifying one or more obligations of a second entity associated with that second network node; and sending to the sending network node a scan response identifying the one or more first obligations and the one or more second obligations, (fulfills the obligations of all parties, 380-384].

Regarding claim 15, Pessin teaches under control of a settlement computing system associated with a settlement entity, receiving one or more scan responses; -2- 154876485.1Application No.: 17/009,327Docket No.: 118168-8004.USO2 Response to Office Action dated October 1, 2021 identifying from the one or more scan responses a cycle of obligations relating to an item; for each entity that is a party to an obligation of the cycle, determining whether an inventory of the item of that entity and a receive quantity of the item that that entity is to receive based on an obligation is sufficient to provide a provide quantity of the item that that entity is to provide based on an obligation; and generating one or more netting transactions to settle one or more obligations of the cycles based on the determination, (Transaction Spread-Vector Netting (SVN), [115-116]). 

Regarding claim 16, Pessin teaches each netting transaction identifies a from-entity, a quantity, and a to-entity and further comprising executing the netting transactions by: generating a compound transaction that includes each of the netting transactions; obtaining a signature of each entity of the netting transactions; and submitting the signed compound transaction to a notary for executing the netting transactions of the compound transaction, (compound transactions, username password, initial signup, is that an official agency could verify the user, which would require an official identify and other personal information such as a social security number, [136-140]).

Regarding claim 17, Pessin teaches under control of a settlement computing system associated with a settlement entity, receiving one or more scan responses; identifying a cycle of obligations relating to an item; and for each entity of an obligation of the cycle, 
 
Regarding claim 18, Pessin teaches the one or more netting transaction settle the obligations of the cycle, [118].  

Regarding claim 19, Pessin teaches the one or more netting transactions partially settle at least one of the objections, [118].  

Regarding claim 20, Pessin teaches executing the netting transactions by: generating a compound transaction that includes each of the netting transactions; 
obtaining a signature of each entity of the netting transactions; and submitting the signed compound transaction to a notary for execution of the netting transactions of the compound transaction, [153-157].  

Regarding claim 21, Pessin teaches generating one or more settlement transactions to settle one or more obligations of the cycle, [118].  
  
claim 27, Pessin teaches netting obligations of a cycle of obligations of entities, each obligation specifying an obligation -4- 154876485.1Application No.: 17/009,327Docket No.: 118168-8004.USO2Response to Office Action dated October 1, 2021 quantity, each entity having an inventory, the one or more computing systems comprising: one or more computer-readable storage mediums for storing computer- executable instructions for controlling the one or more computing systems to: 
conduct a scan of a network of entity nodes to identify obligations; identify a cycle of the obligations where each entity that is a from-entity of an obligation of the cycle is a to-entity of another obligation of the cycle; determine whether a netting transaction can at least partially settle one or more obligations; and when the netting transactions can at least partially settle one or more obligations, generate one or more netting transactions to at least partially settle the obligations of the entities; and execute the one or more netting transactions; and one or more processors for executing the computer-executable instructions stored in the one or more computer-readable storage mediums, (optimize the logistics of transaction, for example, theoretically computing the transitive shuffle of liability across thousands of participants such that the total volume of actual funds movement in the universe may decrease for the same volume of paid liabilities in the universe, as receiver and obligor parties can be matched according to the accounts and institutions being used to remit or accept payments—thus, for example, allowing funds movement to be handled as an internal banking execution (where obligor and receiver can be identified and at least partially matched at the same institution, [161-178], Fig.8AB).

claim 28, Pessin teaches the conducting of the scan propagates a scan request through the network, the scan initiated by an initiator node sending scan requests to entity nodes, an entity node that receives a scan request forwards the scan request to entity nodes of entities with which it shares an obligation, each entity node that receives a scan request sends to the entity node from which it received the scan request an indication of its obligations and of obligations received from entity nodes to which it sent a scan request, (Scan All Accounts for Updates”—whereby the program scans all the user's pre-registered accounts and provides real-time data related to each account to the user, [206], [113-114], Fig.8AB).
  
Regarding claim 29, Pessin teaches the initiator node directs the identification of cycles of obligations and wherein the netting transactions are identified from the cycles obligations, (funds transfer initiation and management, [5], Fig. 8AB).

Regarding claim 30, Pessin teaches each entity has an entity node in a network of entity nodes and wherein the determining of whether a netting transaction can settle an obligation between the entities includes: propagating a scan request through the entity nodes of the network to identify obligations; receiving scan responses identifying obligations; and identifying cycles of the obligations of entities in which each entity in the cycle has an input quantity and an inventory that is equal to or greater than an output quantity, FIG.8A and B.  

claim 31, Pessin teaches the instructions further propagate the one or more netting transactions to the entity nodes of a cycle, [118].  

Regarding claim 32, Pessin teaches each obligation has a from-entity and a to-entity and wherein the one or more netting transactions are sent from each entity node of a from-entity of an obligation of the cycle to the entity node of a to-entity of the obligations of a cycle, FIG.8A and B.

Regarding claim 33, Pessin teaches the instructions further generate one or more settlement transactions for obligations that can be settled based on a netting transaction, [118].    

Regarding claim 34, Pessin teaches the instructions further propagate the one or more settlement transactions to the entity nodes of the entities of the obligations of a cycle, [118].    

Regarding claim 35, Pessin teaches computing systems of claim 34 wherein the one or more settlement transactions are sent from each entity node of entities of the cycle to the next entity node of an entity of the cycle, Fig.8-11.





Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILENA RACIC whose telephone number is (571)270-5933. The examiner can normally be reached M-F 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MILENA RACIC/Patent Examiner, Art Unit 3627       





/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627